Appeal from order, Supreme Court, New York County (Barbara R. Kapnick, J.), entered August 10, 2007, which, insofar as appealed from as limited by the briefs, deemed certain discovery responses by defendants to be sufficient, unanimously dismissed, without costs, as taken from a nonappealable order.
The preliminary conference order at issue is not appealable as of right because it does not decide a motion made upon notice (CPLR 5701 [a] [2]; see Castadot v Palmer, 266 AD2d 169 [1999]; McHenry v 1020 Park Ave., 249 AD2d 110 [1998]), and we decline to grant leave to appeal in light of the inadequate record before this Court. Concur—Lippman, P.J., Buckley, Gonzalez and Sweeny, JJ.